 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Abelardo Chaparro,                              No. CV-19-00650-PHX-DWL (MHB)
10                 Plaintiff,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Defendants.
14
15          Plaintiff Abelardo Chaparro and Defendant David C. Shinn, in his official capacity
16   as Director of the Arizona Department of Corrections, having filed a Stipulation to Entry

17   of Final Judgment (Doc.46), having received the Arizona Supreme Court’s March 5,
18   2020 Opinion answering this Court’s certified question, and this Court having considered

19   the foregoing and other pleadings in this case and finding that judgment should be

20   entered against Defendant David C. Shinn, and there being no just reason for delay, and
21   good cause appearing,
22          IT IS ORDERED that the reference to the magistrate judge is withdrawn, and

23   pursuant to Federal Rule of Civil Procedure 54, the Stipulation to Entry of Final

24   Judgment (Doc.46) is granted. A separate judgment will issue.

25          IT IS FURTHER ORDERED that, pursuant to the parties’ stipulation and

26   because this Court grants Plaintiff Abelardo Chaparro the complete relief he seeks on his
27   Count III, this Court does not address the merits of Counts I or II and dismisses them
28   without prejudice.
 1          IT IS FURTHER ORDERED that Plaintiff Abelardo Chaparro may file a
 2   Motion for Award of Attorneys’ Fees and Related Non-Taxable Expenses pursuant to
 3   Federal Rule of Civil Procedure 54(d) and LRCiv 54.2 within the time allotted by those
 4   rules. Any motion for an award of attorneys’ fees shall be accompanied by an electronic
 5   Microsoft Excel spreadsheet, to be emailed to the Court and opposing counsel, containing
 6   an itemized statement of legal services with all information required by Local Rule
 7   54.2(e)(1).   This spreadsheet shall be organized with rows and columns and shall
 8   automatically total the amount of fees requested to enable the Court to efficiently review
 9   and recompute, if needed, the total amount of any award after disallowing any individual
10   billing entries. This spreadsheet does not relieve the moving party of its burden under
11   Local Rule 54.2(d) to attach all necessary supporting documentation to its motion. A
12   party opposing a motion for attorneys’ fees shall email to the Court and opposing counsel
13   a copy of the moving party’s spreadsheet, adding any objections to each contested billing
14   entry (next to each row, in an additional column) to enable the Court to efficiently review
15   the objections.    This spreadsheet does not relieve the non-moving party of the
16   requirements of Local Rule 54.2(f) concerning its responsive memorandum.
17          Dated this 12th day of May, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
